DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “the outlet” should be “the narrow outlet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 16, the phrase “A funnel for use with a fuel tank opening, comprising: a screw thread on or about the opening of the fuel tank” is indefinite.  The funnel is being claimed as being comprised of a screw thread on or 
Regarding claims 3 and 15, the phrase “A funnel for use with a fuel tank opening, comprising: one part of a bayonet-type fitting on or about the opening of the fuel tank” is indefinite.  The funnel is being claimed as being comprised of one part of a bayonet-type fitting on or about the opening of the fuel tank.  If applicant intends to claim one part of a bayonet-type fitting on a fuel tank, the fuel tank must be positively claimed.

Claim 6 recites the limitation "the fastened funnel".  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the outlet", line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the funnel wide open inlet", line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (2007/0256755).
Regarding claims 1, 2 and 15, the King reference discloses a funnel (Figure 1), comprising: a wide open inlet (top of funnel) at one end and a comparatively narrow outlet (bottom of funnel) at an opposite end, wherein the opposite end is fixable (threads 40) to or within a fuel tank inlet (100) so that in a fixed position the funnel can be used to receive fuel from a container without the need for the funnel to be held in position. See paragraph [004].

Regarding claim 4, wherein said wide open inlet (top of funnel) has a periphery, and said periphery is horizontal when the funnel is fixed in an operational position (see horizontal position of funnel 10 in Figures 3 and 4) and the funnel can be used to receive fuel from a container without the need for the funnel to be held in position.

Regarding claim 8, wherein said funnel (10) is in an upright position when the funnel is in an operational position and the funnel can be used to receive fuel from a container without the need for the funnel to be held in position. See upright position of funnel 10 in Figures 3 and 4.

Regarding claim 9, wherein said funnel includes a container portion (see Annotated Figure 1) for holding fuel or other fluid before it is directed down a channel portion.

Regarding claim 11, wherein said funnel includes a container portion (see Annotated Figure 1) and a channel portion (30), wherein the channel portion is elongate and shaped to extend past a fuel cap cover so that the container portion is proud of the fuel cap cover.  See Figures 1-4.

Regarding claim 12, wherein said funnel includes a container portion (see Annotated Figure 1) and a channel portion (30), wherein the channel portion is angled so that when the funnel (10) is in an operational position (Figure 4) the container portion is proud of a fuel tank opening and a fuel cap cover.

    PNG
    media_image1.png
    968
    733
    media_image1.png
    Greyscale



Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnard (GB 2273891).
Regarding claim 3, the Barnard reference discloses a funnel (10), comprising: one part of a bayonet-type fitting (bayonet tracks 22), said funnel (10) having a wide open inlet (top of funnel) at one end and a comparatively narrow outlet (16) at an opposite end, wherein an outer surface of the funnel at or adjacent the outlet has a complementary second part bayonet-type fitting (pins 20).
	In regard to claim 3, the introductory statement of intended use and all other functional statements (i.e., for use with a fuel tank opening) have been carefully considered but are deemed not to impose any structural limitations on the claim distinguishable over the Barnard device which is further capable of being used on a fuel tank opening that accepts bayonet fittings.  Whether the Barnard funnel was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.


Claim(s) 1, 2, 4, 6, 8, 9, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wycech (4559984).
Regarding claims 1, 2 and 15, the Wycech reference discloses a funnel (11), comprising: a wide open inlet (top of funnel) at one end and a comparatively narrow outlet (15) at an opposite end, wherein the opposite end is fixable (threads 17 and pin 25) to or within a fuel tank inlet (capable) so that in a fixed position the funnel can be used to receive fuel from a container without the need for the funnel to be held in position. 
Further, regarding claim 15, wherein a periphery of the funnel wide open inlet (top of funnel) is horizontal when the funnel is in a fixed position (see horizontal position of funnel 11 in Figure 4) and the funnel can be used to receive fuel from a container without the need for the funnel to be held in position. 
In regard to claims 1 and 15, the introductory statement of intended use and all other functional statements (i.e., for use with a fuel tank opening) have been carefully considered but are deemed not to impose any structural limitations on the claim distinguishable over the Wycech device which is further capable of being used on a fuel tank opening that accepts bayonet fittings.  Whether the Wycech funnel was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claim 4, Wycech further discloses wherein said wide open inlet (top of funnel) has a periphery, and said periphery is horizontal when the funnel is fixed in an operational position (see horizontal position of funnel 11 in Figure 4) and the funnel can be used to receive fuel from a container without the need for the funnel to be held in position.
Regarding claim 6, Wycech further discloses wherein there is a locking nut (19) that locks the fastened funnel and prevents it from accidental movement.
Regarding claim 8, Wycech further discloses wherein said funnel (11) is in an upright position when the funnel is in an operational position and the funnel can be used to receive fuel from a container without the need for the funnel to be held in position. See upright position of funnel 11 in Figure 4.
Regarding claim 9, Wycech further discloses wherein said funnel includes a container portion (13) for holding fuel or other fluid before it is directed down a channel portion.
Regarding claim 11, wherein said funnel includes a container portion (13) and a channel portion (15 defines a channel), wherein the channel portion is elongate and shaped to extend past a fuel cap cover so that the container portion is proud of the fuel cap cover.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Ingram (6340038).
Regarding claims 5 and 10, the King reference discloses the funnel can be of any shape (see para. [0015]), but doesn’t explicitly disclose an oval or rectangular shape. However, the Ingram reference further discloses a rectangular shaped funnel to easily accept other containers (col. 3, lines 5-8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the King funnel of a rectangular shape as, for example, taught by the Ingram reference in order to easily accept other containers (e.g., fuel additives).
Regarding Claims 13 and 14, the King reference discloses the invention as claimed, but doesn’t disclose a filter member (i.e., a mesh disc) positioned within a container portion or channel portion of the funnel.  However, the Ingram reference discloses another funnel (12) having a mesh filter (26, 30) positioned at the bottom of a container portion (20) and top of a channel portion (24) (see Figures 6 and 8) to trap and retain residue and debris (col. 3, lines 27-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the King funnel to have a mesh filter as, for example, taught by the Ingram reference in order to trap and retain residue and debris.

Claims 5, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wycech in view of Ingram (6340038).
Regarding claims 5 and 10, the Wycech reference discloses the invention, but doesn’t explicitly disclose the funnel being an oval or rectangular shape. However, the Ingram reference further discloses a rectangular shaped funnel to easily accept other containers (col. 3, lines 5-8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the Wycech funnel of a rectangular shape as, for example, taught by the Ingram reference in order to easily accept other containers (e.g., fuel additive containers).
Regarding Claims 13 and 14, the Wycech reference discloses the invention as claimed, but doesn’t disclose a filter member (i.e., a mesh disc) positioned within a container portion or channel portion of the funnel.  However, the Ingram reference discloses another funnel (12) having a mesh filter (26, 30) positioned at the bottom of a container portion (20) and top of a channel portion (24) (see Figures 6 and 8) to trap and retain residue and debris (col. 3, lines 27-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wycech funnel to have a mesh filter as, for example, taught by the Ingram reference in order to trap and retain residue and debris.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Cremasco (2018/0327242).
Regarding claim 7, the King reference discloses the invention, but doesn’t disclose having a grip section that includes one or more concentric rings providing an uneven surface.  However, the Cremasco reference discloses another funnel having grip members in order to grip and manipulate the funnel (see para’s [0080 – 0088]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the King funnel to have a grip member as, for example, taught by the Cremasco reference in order to enable a user to grip and manipulate the funnel.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wycech in view of Cremasco (2018/0327242).
Regarding claim 7, the Wycech reference discloses the invention, but doesn’t disclose having a grip section that includes one or more concentric rings providing an uneven surface.  However, the Cremasco reference discloses another funnel having grip members in order to grip and manipulate the funnel (see para’s [0080 – 0088]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wycech funnel to have a grip member as, for example, taught by the Cremasco reference in order to enable a user to grip and manipulate the funnel.



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view Ingram and further in view of Cremasco (2018/0327242).
Regarding claim 16, the King reference discloses a funnel (10; Figure 4), comprising: said funnel having a wide open inlet at one end (top of funnel) and a comparatively narrow outlet (bottom of funnel) at an opposite end, said funnel includes an elongate curved channel portion (Figure 4 shows curved portion); the outlet has a screw thread (40) that is complementary to a screw thread associated with the fuel tank opening (100); wherein a periphery of the funnel wide open inlet is substantially horizontal when the funnel is in a fixed position and the funnel can be used to receive fuel from a container without the need for the funnel to be held in position.  See Figure 4. 
King further discloses the funnel can be of any shape (see para. [0015]), but doesn’t explicitly disclose an oval or rectangular shape. However, the Ingram reference further discloses a rectangular shaped funnel to easily accept other containers (col. 3, lines 5-8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the King funnel of a rectangular shape as, for example, taught by the Ingram reference in order to easily accept other containers (e.g., fuel additive containers).
King doesn’t disclose said channel portion having a grip section with one or more concentric rings.
However, the Cremasco reference discloses another funnel having grip members in order to grip and manipulate the funnel (see para’s [0080 – 0088]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the King funnel to have a grip member as, for example, taught by the Cremasco reference in order to enable a user to grip and manipulate the funnel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various funnels similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753